                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 INVENTERGY LBS, LLC,

                       Plaintiff,
                                                           C.A. No. 1:19-cv-00365-MN
               v.

 WHISTLE LABS, INC.,

                       Defendant.


                                    ENTRY OF APPEARANCE

       Please enter the appearance of Amy M. Dudash of Morgan, Lewis & Bockius LLP as

counsel for defendant Whistle Labs, Inc.



Dated: March 7, 2019                          Respectfully submitted,

                                              MORGAN, LEWIS & BOCKIUS LLP

                                              /s/Amy M. Dudash
                                              Amy M. Dudash (# 5741)
                                              The Nemours Building
                                              1007 N. Orange Street, Suite 501
                                              Wilmington, DE 19801
                                              (302) 574-3000
                                              amy.dudash@morganlewis.com

                                              Counsel for Whistle Labs, Inc.
